Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Office interprets “a portion of said rotor” recited in Claim 2 is the shaft portion of the rotor which is listed as item 80.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claims 18 and 19
The metes and bounds of claims 18 and 19 cannot be ascertained since “each bore” is indefinite and renders claim 18 ambiguous.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2010/0104464 to Schofield.
In Reference to Claim 1
Schofield discloses a pump, comprising: a first housing part (Fig. 4, 110) defining a first portion (Fig. 4, annotated by the examiner) of a bore extending within said first housing part and shaped to receive a rotor; and a second housing part (Schofield only shows a half of the housing, the Office use the same Fig. 4 for the second housing part) defining a second portion of said bore extending within said second housing part and shaped to receive said rotor, said first housing part having a first face (Fig. 4, annotated by the examiner) abutable against an opposing second face (Fig. 4, annotated by the examiner) of said second housing part to position said first portion of said bore with said second portion of said bore to receive said rotor, said first portion of said bore having a first circular cross-section portion (Fig. 4, annotated by the examiner) centered along said first face and said second portion of said bore having a second circular cross-section portion centered, within said second housing part, at a distance from said second face (Fig. 4, annotated by the examiner).

Schofield discloses a radius of said first circular cross-section portion (Fig. 4, annotated by the examiner) and said second circular cross-section portion (Fig. 4, annotated by the examiner) match an external radius of a portion (Fig. 2, 17, the shaft portion sit in the circular portion of the partition plate, the plate provides a seal between chambers) of said rotor receivable therein.
In Reference to Claim 3
Schofield discloses said first portion of said bore defines a first hemi-cylinder portion (As showed in Fig. 4) having a longitudinal axis extending along said first face (Fig. 4, annotated by the examiner)
In Reference to Claim 4
Schofield discloses said second portion of said bore defines a second hemi-cylinder portion (As showed in Fig. 4) having a longitudinal axis extending parallel to said second face (Fig. 4, annotated by the examiner), within said second housing part at said distance (Fig. 4, annotated by the examiner) from said second face
In Reference to Claim 5
Schofield discloses said second portion of said bore has extension portions extending (Fig. 4, annotated by the examiner) from said second circular cross-section portion to said second face (Fig. 4, annotated by the examiner).
In Reference to Claim 8
Schofield discloses said first portion of said bore comprises a pair of intersecting first circular cross-section portions (as showed in Fig. 4, the bore portion for the rotor is centered between two first faces) centered along said first face (Fig. 4, annotated by the examiner).
In Reference to Claim 9

In Reference to Claim 10
Schofield discloses said second portion of said bore defines a pair of intersecting second circular cross-section portions centered (As showed in Fig. 4), within said second housing part, at said distance (Fig. 4, annotated by the examiner) from said second face.
In Reference to Claim 13
Schofield discloses the distance (Fig. 4, annotated by the examiner) comprises up to a location tolerance of said first face of said first housing part (As showed in Fig. 4, the distance comprises a tolerance in the radial direction, so the rotor can be fit in the bore)
In Reference to Claim 14
Schofield discloses the distance (Fig. 4, annotated by the examiner) comprises up to said location tolerance of said first face of said first housing part together with a displacement tolerance of said rotor (As showed in Fig. 4, the distance comprises a tolerance in the radial direction, so the rotor can be fit in the bore).
In Reference to Claim 15
Schofield discloses said first housing part (Fig. 4, 110) defines a plurality of first portions of bores (AS showed in Fig. 4) shaped to receive said rotor and said second housing part (Fig. 4, the Office considers the first and the second part have the same shape, therefore, the Fig. 4 applies to the second housing as well) defines a plurality of second portions of bores shaped to receive said rotor.
In Reference to Claim 16
Schofield discloses a radius of a first circular cross-section (Fig. 4, annotated by the examiner) and a second circular cross-section portion (Fig. 4, annotated by the examiner) of each bore matches an 
In Reference to Claim 17
Schofield discloses said first portion of each bore (Fig. 4, annotated by the examiner) has a first circular cross-section centered along said first face and said second portion of each bore (Fig. 4, annotated by the examiner) has a second circular cross-section portion centered, within said second housing part, at said distance from said second face (Fig. 4, annotated by the examiner)
In Reference to Claim 18
Schofield discloses each bore (Fig. 4, the Office considers this bore is the bore for the rotor) has said second circular cross-section portion centered, within said second housing part, at the same distance from said second face.
In Reference to Claim 19
Schofield discloses said first portion of each bore (Fig. 4, annotated by the examiner) is centered, within a bore position tolerance, from said first face (Fig. 4, annotated by the examiner)
In Reference to Claim 20
Schofield discloses said first portion of each bore is centered, within said bore position tolerance together with a displacement tolerance of said rotor, from said first face (As showed in Fig. 4, the distance comprises a tolerance in the radial direction, so the rotor can be fit in the bore) .
In Reference to Claim 21
Schofield discloses a method, comprising: defining a first portion of a bore (Fig. 4, annotated by the examiner) shaped to receive a rotor and extending within a first housing part (Fig. 4, 110); defining a second portion (Fig. 4, annotated by the examiner) of said bore shaped to receive said rotor and extending within a second housing part said first housing part having a first face (Fig. 4, annotated by the examiner) abutable against an opposing second face of said second housing part to position said first .

    PNG
    media_image1.png
    624
    738
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 6, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2004/0228752 to Peters et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/21/2021